DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informality creating lack of antecedent basis issues: “said means of extracting”. This objection may be overcome by replacing “of” with --for--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 9, 11, 12, 14, and 17, along with claim 5, line 4, recite “cooling and electrically insulating liquid”. However, it is not clear whether the “cooling and electrically insulating liquid” recited in those lines refer to the cooling and electrically insulating liquid recited in lines 4 and 6 of claim 1, or whether the unclear “cooling and electrically insulating liquid” refers to different liquid. This rejection may be overcome by inserting --the-- before “cooling and electrically insulating liquid” in claims 1, lines 9, 11, 12, 14, and 17, along with claim 5, line 4.  For the purpose of examination, the claims have been treated as such with the proposed amendment. 

Allowable Subject Matter
Claims 1-7, 9-12, and 14-15 would be allowable if rewritten or amended to overcome the corresponding objection and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2014/0211923) discloses an apparatus comprising: an X-ray emitting unit (fig. 5); a sealed housing (1) having an inner volume suitable for containing cooling and electrically insulating liquid (in 35), said X-ray emitting unit (4) being placed inside said inner volume (of 1); wherein said X-ray emitting unit comprises: a box-shaped container (30, par. 118) with a chamber inside and an X-ray tube (4) placed in said chamber, wherein said box-shaped container is provided with an opening (36; par. 100) for X-rays and a plurality of openings for cooling and electrically insulating liquid (334, 312, 333, 335), the plurality of openings include a first main opening for cooling and electrically insulating liquid (any of 334, 312, 333, 335), a second main opening for cooling and electrically insulating liquid (any of 334, 312, 333, 335); wherein said box-shaped container has at least one first type of secondary opening for cooling and electrically insulating liquid (any of 334, 312, 333, 335), said box-shaped container having at least one plate of shielding material (332) located frontally with respect to the first type of secondary opening (333), inside said chamber; or at least one second type of secondary opening (335) for cooling and electrically insulating liquid, said box-shaped container having at least one plate of shielding material (14/31) located frontally with respect to the second type of secondary opening (335), outside said chamber.
However, the prior art fails to disclose or fairly suggest a radiological apparatus for industrial or medical applications including: said X-ray emitting unit being placed inside said inner volume in order to be sunk in the cooling and electrically insulating liquid, wherein each of the plurality of openings is configured for circulating the cooling and electrically insulating liquid into and out of each of said plurality of openings to allow circulation of the cooling and electrically insulating liquid inside and outside the chamber due to natural convection motion of the fluid in the sealed housing without the use of a pump, in combination with all of the other recitations in the claim. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884